DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the feature “a redistribution structure disposed over the at least one die, the at least one device and the insulating encapsulant.” It is unclear what the above feature specifically refers to, thus this renders the claim indefinite.
It appears that the above feature conflicts with Applicant’s original disclosure. For example, in Fig. 6 and the description thereof, the redistribution structure 130 is disposed over the at least one die 110 and the insulating encapsulant 120, and the redistribution structure 130 is disposed under the at least one device 140. Appropriate correction is required.
Claim 9 recites the feature “the at least one first die, the at least one device and the insulating encapsulant are between the bottom plate and the redistribution structure.” It is unclear what the above feature specifically refers to, thus this renders the claim indefinite.
not between the bottom plate 200 and the redistribution structure 130. Appropriate correction is required.
Claim 17 recites the feature “a redistribution structure, disposed over the wafer form structure; a device, disposed over and bonded to the redistribution structure, wherein the plurality of dies, the insulating encapsulant, the redistribution structure and the device form a wafer form structure” (emphasis added) in lines 5-9. It is unclear what the above feature specifically refers to, thus this renders the claim indefinite.
For example, how can the redistribution structure be disposed over the wafer form structure including the redistribution structure? This does not make sense. It appears as if Applicant meant to write --a redistribution structure, disposed over the plurality of dies and the insulating encapsulant; a device, disposed over and bonded to the redistribution structure, wherein the plurality of dies, the insulating encapsulant, the redistribution structure and the device form a wafer form structure-- (emphasis added). Appropriate correction is required.
Claims 18-20 are rejected due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Asai US 2016/0190036.
Regarding claim 11, Asai teaches a package structure (e.g., Fig. 4), comprising: -5-Customer No.: 31561 Application No.: 16/941,541 Docket No.: 099918-US-PA 
a semiconductor package (e.g., 2, Fig. 4, [13]); 
a top plate (e.g., upper 3, Fig. 4, [12]) and a bottom plate (e.g., lower 3, Fig. 4, [12]), disposed on opposite sides of the semiconductor package; 
a buffer element (e.g., 6, Fig. 4, [14]: In Fig. 4, the item designated as the reference character 6 is in fact the item 3, which is an editorial error. The reference character 6 has been used to designate the item including 25, and support can be found at least in Figs. 1-3.), disposed between the semiconductor package and the top plate, wherein the buffer element comprises a first opening (e.g., first opening of 6 in which 22 is disposed, Fig. 4) and a second opening (e.g., second opening of 6 in which 4 (and 41) is disposed, Fig. 4), wherein the first and second openings extend through the buffer element (e.g., Fig. 4); 
a thermal interface material (TIM) (e.g., 22, Fig. 4, [15]), disposed in the first opening of the buffer element and in contact with the semiconductor package and the top plate (e.g., Fig. 4); and 
a screw (e.g., 4 (and 41), Fig. 4, [14]), penetrating through the second opening of the buffer element and securing the bottom plate, the semiconductor package, the buffer element and the top plate (e.g., Fig. 4).  
Regarding claim 13, Asai teaches the package structure as claimed in claim 11, wherein the buffer element (e.g., 6, Fig. 4) is in contact with the semiconductor package, the top plate and the TIM.  
.  
Claims 11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku et al. US 2019/0385929.
Regarding claim 11, Ku teaches a package structure (e.g., Fig. 11; also see Fig. 10 for the location and configuration of the fastener 1017), comprising: -5-Customer No.: 31561 Application No.: 16/941,541 Docket No.: 099918-US-PA 
a semiconductor package (e.g., 900, Fig. 11, [92]); 
a top plate (e.g., 931, Fig. 11, [92]) and a bottom plate (e.g., 1011, Fig. 11, [92]), disposed on opposite sides of the semiconductor package; 
a buffer element (e.g., 1113, Fig. 11, [92]), disposed between the semiconductor package and the top plate, wherein the buffer element comprises a first opening (e.g., first opening of 1113 in which 1017 is disposed, Fig. 11, Fig. 10, [92]) and a second opening (e.g., second opening of 1113 in which 113 is disposed, Fig. 11, Fig. 10, [92]), wherein the first and second openings extend through the buffer element (e.g., Fig. 11, Fig. 10); 
a thermal interface material (TIM) (e.g., 113, Fig. 11, [92]), disposed in the first opening of the buffer element and in contact with the semiconductor package and the top plate (e.g., Fig. 11); and 
a screw (e.g., 1017, Fig. 10, Fig. 11, [92]), penetrating through the second opening of the buffer element and securing the bottom plate, the semiconductor package, the buffer element and the top plate (e.g., Fig. 10, Fig. 11, [92]).  

Regarding claim 14, Ku teaches the package structure as claimed in claim 11, wherein the screw (e.g., 1017, Fig. 10, Fig. 11) comprises a main portion (e.g., main portion of 1017 in 900, 1011 and 931, Fig. 10, Fig. 11) and a head portion (e.g., head portion of 1017, Fig. 10, Fig. 11, [91]) connected to the main portion.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Asai US 2016/0190036.
Regarding claim 12, Asai teaches the package structure as claimed in claim 11, wherein the screw (e.g., 4 (and 41), Fig. 4) penetrates through holes of the bottom plate, the semiconductor package, the second opening of the buffer element and a screw hole of the top plate as discussed above.
Asai does not explicitly teach a size of the screw hole of the top plate is smaller than those of the holes of the bottom plate, the semiconductor package and the second opening of the buffer element.  
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. US 2019/0385929.
Regarding claim 12, Ku teaches the package structure as claimed in claim 11, wherein the screw (e.g., 1017, Fig. 10, Fig. 11) penetrates through holes of the bottom plate, the semiconductor package, the second opening of the buffer element and a screw hole of the top plate as discussed above.
Ku does not explicitly teach a size of the screw hole of the top plate is smaller than those of the holes of the bottom plate, the semiconductor package and the second opening of the buffer element.  
However, a size of a screw hole is a matter of obvious design choice. It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the package structure of Ku to include a size of the screw hole of the top plate is smaller than those of the holes of the bottom plate, the semiconductor package and the second opening of the buffer element because a size of a screw hole is a matter of obvious design choice which can be achieved by the general skill of a worker in the art through ordinary means of routine work for example.
Response to Arguments
Applicant's arguments filed on November 30, 2021 have been fully considered but are moot in view of the new ground(s) of rejection as stated above.
Allowable Subject Matter
Claims 1-7 and 10 are allowable.
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 21, 2022